  Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of January 30, 2017, by and between Meridian Waste Solutions, Inc., a New
York corporation (the “Company”) and Goldman, Sachs & Co., a New York limited
partnership (the “Purchaser”).
RECITALS
WHEREAS, the Company, the Purchaser and certain stockholders of the Company were
parties to that certain Amended and Restated Purchase Warrant for Common Shares
and Series C Shares, dated as of July 19, 2016 (the “Warrant”);
WHEREAS, the Company has filed with the Commission on September 9, 2016 a
Registration Statement on Form S-1 for an underwritten offering of Meridian’s
common stock (the “Offering”);
WHEREAS, in connection with the Offering, the Company and the Purchaser entered
into that certain Warrant Cancellation and Stock Issuance Agreement on December
9, 2016, as amended by that certain Amended and Restated Warrant Cancellation
and Stock Issuance Agreement between the Company and the Purchaser dated January
9, 2017 (the “Warrant Cancellation Agreement”), pursuant to which the Company
and the Purchaser agreed, subject to the closing of a Qualified Offering and the
terms of the Warrant Cancellation Agreement, (i) to cancel the Warrant in
accordance with and subject to the terms and conditions contained in the Warrant
Cancellation Agreement, (ii) in exchange for the Purchaser agreeing to so
terminate its rights under the Warrant, to issue Common Shares to the Purchaser
and (iii) to enter into this Agreement to provide the Purchaser with
registration rights and certain other rights; and
WHEREAS, effective January 30, 2017, the Offering closed, meeting the definition
of Qualified Offering, resulting in the effectiveness of the Warrant
Cancellation Agreement, pursuant to which (i) the Warrant was cancelled and (ii)
the Company issued to the Purchaser 421,326 shares of Common Stock; and 

WHEREAS, in connection with the consummation of the transactions contemplated by
the Warrant Cancellation Agreement, the parties hereto desire to enter into this
Agreement in order to grant registration rights and certain other rights to the
Holders as set forth below.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and the mutual and dependent
covenants hereinafter set forth, the parties hereto agree as follows:
1. REGISTRATION RIGHTS
1.1 Demand Registration Rights. At any time after the expiration of the Lock-Up
Period, so long as the Holder holds Shares anticipated to have an aggregate sale
price (net underwriting discounts and commissions, if any) in excess of
$500,000, the Holder (or, for the avoidance of doubt, if there are multiple
Holders, then the Holder or Holders constituting the Requisite Holders) shall
have the right to require the Company to file registration statements, including
a shelf registration statement (if the Company is eligible at such time to
utilize a shelf registration for the Shares), and if the Company is a well-known
seasoned issuer, as defined in Rule 405 under the Securities Act, an automatic
shelf registration statement, on Form S-3 or any successor form under the
Securities Act covering all or any part of the Shares, by delivering a written
request therefor to the Company. Such request shall state the number of Shares
to be disposed of and the intended method of disposition of such shares by the
Holder. In the event there are multiple Holders, the Company shall give notice
to all other Holders of the receipt of a request for registration pursuant to
this Section 1.1 and such Holders shall then have thirty (30) days to notify the
Company in writing of their desire to participate in the registration. The
Company shall use its commercially reasonable best efforts to effect promptly
the registration statement registering all shares on Form S-3 (or a comparable
successor form) to the extent requested by the Holder, but in any event shall
cause the registration statement to become effective within ninety (90) days
after the date of the request by the Holder (or 120 days in the event of a “full
review” by the Commission). The Company shall use its commercially reasonable
best efforts to keep such registration statement effective until the earlier of
one hundred twenty (120) days or until the Holder has completed the distribution
described in such registration statement. Notwithstanding the forgoing, to the
extent that registration on Form S-3 is not available to the Holder under this
Section 1.1, the Company shall use commercially reasonable efforts to effect
such registration on Form S-1 under the Securities Act.
 

 
1.2 Piggyback Registration.
(a) If, at any time after the expiration of the Lock-Up Period, the Company
proposes to register any of its Equity Securities under the Securities Act in
connection with an underwritten public offering of such shares of such Equity
Securities, then the Company will promptly give notice to the Holder of its
intention to do so. Upon the request of any Holder received within ten (10) days
after receipt of any such notice from the Company, the Company will, in each
instance, cause such Holder’s Shares to be registered under the Securities Act
and registered or qualified, as the case may be, under any state securities
laws; provided, however, that the obligation to give such notice and to cause
such registration shall not apply to any registration (a) on Form S-8 (or any
successor form), (b) of solely a dividend reinvestment plan or (c) for the sole
purpose of offering registered securities to another Person in connection with
the acquisition of assets or Equity Securities of such Person or in connection
with a merger, consolidation, combination or similar transaction with such
Person.
(b) In connection with any underwritten offering of securities on behalf of the
Company or any Stockholder, the Company shall not be required to include any
Shares held by a Holder unless the Holder agrees to the reasonable and customary
terms of the underwriting; provided, however, that (i) such Holder shall not be
required to make any representation other than that it is the owner of the
applicable Shares that are being included in the offering and that it has full
power and authority to transfer them pursuant such offering, and (ii) the total
indemnification or other liability of such Holder thereunder shall be limited to
the aggregate net cash proceeds received by such Holder from the sale of such
Shares in such offering.
(c) The Company will include in any registration effected pursuant to this
Section 1.2 (i) first, securities offered to be sold by the Company and by any
holder of demand registration rights that is exercising such rights in
connection with such registration, (ii) second, the Piggyback Shares, in each
case pro rata based on the number of Shares held thereby (in such quantity as
will not, in the written opinion of the underwriters, jeopardize the success of
the offering), and (iii) third, any other securities requested to be included in
such registration (in such quantity as will not, in the written opinion of the
underwriters, jeopardize the success of the offering).
1.3 Deemed Underwriter. The Company agrees that, if a Holder or any of its
Affiliates could reasonably be deemed to be an “underwriter,” as defined in
Section 2(a)(11) of the Securities Act, in connection with the registration of
any Equity Securities of any Holder or any of its Affiliates (any such
registration statement or amendment or supplement filed in connection with such
registration, a “Deemed Underwriter Registration Statement”), then the Company
will cooperate with such Holder or Affiliate in allowing such Holder or
Affiliate to conduct reasonable and customary “underwriter’s due diligence” with
respect to the Company and satisfy its obligations in respect thereof. In
addition, at a Holder’s request, the Company will furnish to such Holder, on the
date of the effectiveness of any Deemed Underwriter Registration Statement and
thereafter from time to time on such dates as such Holder may reasonably request
a letter, dated such date, from the Company’s independent certified public
accountants in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
addressed to such Holder, and an opinion, dated as of such date, of counsel
representing the Company for purposes of such Deemed Underwriter Registration
Statement, in form, scope and substance as is customarily given in an
underwritten public offering, including a standard “10b-5” statement for such
offering, addressed to such Holder. The Company will also permit legal counsel
to the applicable Holder to review and comment upon any such Deemed Underwriter
Registration Statement at least ten (10) Business Days prior to its filing with
the Commission and all amendments and supplements to any such Deemed Underwriter
Registration Statement within a reasonable number of days prior to their filing
with the Commission and not file any Deemed Underwriter Registration Statement
or amendment or supplement thereto in a form to which such Holder’s legal
counsel reasonably objects.
 
2

 
1.4 Expenses. The Company will pay all Registration Expenses in connection with
all registrations (which, for purposes of this section, shall include any
qualifications, notifications and exemptions) under this section. “Registration
Expenses” means all reasonable expenses incident to the Company’s performance of
or compliance with this Section 1, including all registration and filing fees
(including fees of the Commission and a national stock exchange or national
securities market), all fees and expenses of complying with state securities or
blue sky laws, all word processing, duplicating and printing expenses, messenger
and delivery expenses, the fees and disbursements of counsel for the Company and
of its independent public accountants, including the expenses of any special
audits or “cold comfort” letters in underwritten offerings required by or
incident to such performance and compliance, the reasonable fees and
disbursements of Holder’s Counsel (as defined below), not to exceed $25,000 in
the aggregate (or such greater amount with the Company’s consent, which consent
shall not be unreasonably withheld, conditioned or delayed), and any accountants
retained by the Holders with respect to any Shares being registered, premiums
and other costs of policies of insurance against liabilities arising out of the
public offering of such securities and any fees and disbursements of
underwriters customarily paid by issuers or sellers of securities, but excluding
underwriting discounts and commissions and transfer taxes, if any, provided,
however, that the Company shall not be required to pay for any expenses of the
Holders for any registration proceeding pursuant to Section 1 if the
registration request is subsequently withdrawn at the request of the Holders (in
which case all selling Holders shall bear such expenses pro rata based upon the
number of Shares that were to be included in the withdrawn registration), unless
the Requisite Holders agree to forfeit their right to one registration pursuant
to Section 1. All underwriting discounts, selling commissions, and stock
transfer taxes and other non-Registration Expenses applicable to the sale of the
Shares of the Holders shall be borne and paid by the Holders pro rata on the
basis of the number of Shares registered on their behalf.
1.5 Obligations of the Company. Whenever required under this Section 1 to effect
the registration of any Shares, the Company shall, as expeditiously as
reasonably possible:
(a) prepare and file with the Commission a registration statement with respect
to such Shares and use commercially reasonable efforts to cause such
registration statement to become effective and, unless the Holders of a majority
of the Shares registered thereunder notify the Company otherwise, to keep such
registration statement effective for a period of up to one hundred twenty (120)
days or, if earlier, until the distribution contemplated in the registration
statement has been completed; provided, that, the Company shall furnish, at
least five (5) Business Days before filing such registration statement, a
prospectus relating thereto or any amendments or supplements relating to such a
registration statement or prospectus, to counsel selected by the Holder (the
“Holder’s Counsel”), copies of all such documents proposed to be filed for such
counsel’s review and comment (it being understood that such five (5) Business
Day period need not apply to successive drafts of the same document proposed to
be filed so long as such successive drafts are supplied to such counsel in
advance of the proposed filing by a period of time that is customary and
reasonable under the circumstances) and not file any such registration
statement, prospectus or amendment or supplement thereto in a form to which
Holder’s Counsel reasonably objects;
 
3

 
(b) prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement and to make public any material non-public information
provided to the Purchaser Group during the effective period of such registration
statement;
(c) notify in writing the Holder’s Counsel promptly (x) of the receipt by the
Company of any notification with respect to any comments by the Commission with
respect to such registration statement or prospectus or any amendment or
supplement thereto or any request by the Commission for the amending or
supplementing thereof or for additional information with respect thereto, (y) of
the receipt by the Company of any notification with respect to the issuance by
the Commission of any stop order suspending the effectiveness of such
registration statement or prospectus or any amendment or supplement thereto or
the initiation of any action threatening any proceeding for that purpose and
(z) of the receipt by the Company of any notification with respect to the
suspension of the qualification of such Shares for sale in any jurisdiction or
the initiation of any action threatening the qualification of such Shares for
sale in any jurisdiction;
(d) furnish to each Holder of Shares covered by such registration such numbers
of copies of a prospectus, including a preliminary prospectus, in conformity
with the requirements of the Securities Act and such other documents as such
Holder may reasonably request in order to facilitate the disposition of the
Shares owned thereby;
(e) use commercially reasonable efforts to register, exempt from registration,
and/or to qualify the securities covered by such registration statement under
such other securities or blue sky laws of such jurisdictions as may be required
for the Holder to sell securities under the registration statement or as shall
be reasonably requested by the Holders; provided, however, that the Company
shall not be required in connection therewith or as a condition thereto (x) to
qualify to do business in any such states or jurisdictions, (y) to file a
general consent to service of process in any such states or jurisdictions or
(z) to subject itself to taxation in any such states or jurisdictions;
(f) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter of such offering, provided that each Holder
participating in such underwriting shall also enter into and perform its
obligations under such underwriting agreement;
(g) notify each Holder of Shares covered by such registration statement at any
time when a prospectus relating thereto is required to be delivered under the
Securities Act of the happening of any event as a result of which the prospectus
included in such registration statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing and, at the request of such Holder,
prepare and furnish to such Holder a reasonable number of copies of a supplement
to or amendment of such prospectus so that, as thereafter delivered to any
offeree of such shares, such prospectus shall not include an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing;
 
4

 
(h) notify each Holder in advance of the delivery of any information under the
Credit Agreement that would constitute material non-public information and
cooperate with the Holders’ reasonable requests related to the coordination of
such information with amendments to the registration to ensure the public
availability of such information (which amendments shall be effected promptly
upon the awareness by the Company of the new information);
(i) make available for inspection by each Holder of Shares covered by such
registration statement, the Holder’s Counsel or any underwriter participating in
any disposition pursuant to such registration statement and any attorney,
accountant or other agent retained by any such Holder or underwriter
(collectively, the “Inspectors”) all pertinent financial and other records,
pertinent corporate documents and properties of the Company (collectively, the
“Records”), as shall be reasonably necessary to enable them to exercise their
due diligence responsibility, and cause the Company’s officers, directors and
employees to supply all information (together with the Records, the
“Information”) reasonably requested by any such Inspector in connection with
such registration statement, including, but not limited to, monthly, quarterly
and annual financial statements. Any of the Information that the Company
determines in good faith to be confidential, and of which determination the
Inspectors are so notified, shall not be disclosed by the Inspectors to any
third party unless (x) the disclosure of such Information is necessary to avoid
or correct a misstatement or omission in the registration statement, (y) the
release of such Information is ordered pursuant to a subpoena or other order
from a court of competent jurisdiction or a governmental agency having
jurisdiction over such matter, or (z) such Information has been made generally
available to the public by the Company, provided, in any event, that the Holders
shall use commercially reasonable efforts to provide the Company with reasonable
advance written notice prior to any such disclosure. The Holders of any Shares
covered by such registration statement hereby agree that they will, upon
learning that disclosure of such Information is sought by a court of competent
jurisdiction or a governmental agency having jurisdiction over such matter, give
notice to the Company and allow the Company, at the Company’s expense, to
undertake appropriate action to prevent disclosure of the Information deemed
confidential;
(j) in the case of an underwritten offering, use commercially reasonable efforts
to obtain from its independent certified public accountants “comfort” letters
(x) listing the Company and each selling Holder as an addressee thereof or
otherwise naming the Company and each selling Holder as a third party
beneficiary thereof and (y) otherwise in customary form and at customary times
and covering matters of the type customarily covered by comfort letters given by
independent certified public accountants in such transactions;
(k) in the case of an underwritten offering, use commercially reasonable efforts
to obtain from its counsel an opinion or opinions (x) listing the Company and
each selling Holder as an addressee thereof or otherwise naming the Company and
each selling Holder as a third party beneficiary thereof and (y) otherwise
covering such matters as are customary in such transactions, including a
standard “10b-5” opinion for such offering;
(l) provide a transfer agent and registrar (which may be the same entity and
which may be the Company) for such Shares;
(m) issue to any underwriter to which any Holder may sell Shares in such
offering one or more certificates evidencing such Shares;
 
5

 
(n) use commercially reasonable efforts to assist the selling Holders and the
managing underwriters or agents, if any, in marketing any Shares that are
included in the registration statement, including causing its officers and
employees to participate in any “roadshow” and other investor presentations that
the Holders may reasonably request; and
(o) subject to all of the other provisions of this Agreement, use commercially
reasonable efforts to take all other steps necessary to effect the registration
of the Shares contemplated hereby.
The Company may suspend the use of a prospectus included in any registration
statement filed pursuant to this Agreement if the Company is then in possession
of material, non-public information, the disclosure of which the Board of
Directors has reasonably determined in good faith would have a material adverse
effect upon the Company. The Company shall promptly notify all Holders of Shares
covered by such registration of any such determination by the Board of Directors
and, upon receipt of such notice, each such Holder shall immediately discontinue
any sales of securities pursuant to such registration statement. Upon such
suspension, the Company shall take all commercially reasonable steps to cause
the condition that caused such suspension to cease to exist as soon as
practicable (but such efforts need not include the abandonment of any proposed
transaction). The Company hereby agrees that no such suspension shall last more
than ninety (90) days without the prior written consent of the Requisite
Holders.
1.6 Termination of Registration Rights. The registration rights set forth in
this Agreement shall terminate at such time as Rule 144 (as defined below) or
another similar exemption under the Securities Act is available for the sale of
all of the Holders’ Shares without limitation during a three-month period
without registration.
1.7 Indemnification.
(a) In connection with any registration, subject to Section 1.7(d) below, the
Company shall indemnify and hold harmless each Holder selling Shares and each of
its Affiliates, each underwriter (as defined in the Securities Act), and
directors, officers, employees and agents of any of them, and each other Person
who participates in the offering of such securities and each other Person, if
any, who controls (within the meaning of the Securities Act) such seller,
underwriter or participating Person (collectively, the “Holder Indemnified
Person”) against any losses, claims, damages or liabilities (collectively, the
“liability”), joint or several, to which such Holder Indemnified Person may
become subject under the Securities Act or any other statute or at common law,
insofar as such liability (or action in respect thereof) arises out of or is
based upon (w) any untrue statement or alleged untrue statement of any material
fact contained, on the effective date thereof, in any registration statement
under which such securities were registered under the Securities Act, any
preliminary prospectus or final prospectus contained therein, or any amendment
or supplement thereto, or any free writing prospectus used in connection with
any offering, including but not limited to, any free writing prospectus used by
the Company, the underwriters or the Holders, or (x) any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, or (y) any violation by
the Company of the Securities Act, any state securities or “blue sky” laws or
any sale or regulation thereunder in connection with such registration, or
(z) any information provided by the Company or at the instruction of the Company
to any Person participating in the offer at the point of sale containing any
untrue statement or alleged untrue statement of any material fact or omitting or
allegedly omitting any material fact required to be included in such information
or necessary to make the statements therein not misleading. Except as otherwise
provided in Section 1.7(c), the Company shall reimburse each such Holder
Indemnified Person in connection with investigating or defending any such
liability; provided, however, that the Company shall not be liable to any Holder
Indemnified Person in any such case to the extent that any such liability arises
out of or is based upon any untrue statement or alleged untrue statement or
omission or alleged omission made in such registration statement, preliminary or
final prospectus, or amendment or supplement thereto, free writing prospectus,
or other information, in reliance upon and in conformity with information
furnished in writing to the Company by such Person specifically for use therein;
and provided further, however, that the Company shall not be required to
indemnify any Person against any liability arising from any untrue or misleading
statement or omission contained in any preliminary prospectus if such deficiency
is corrected in the final prospectus or for any liability which arises out of
the failure of any Person to deliver a prospectus as required by the
Securities Act
 
6

 
(b) In connection with any registration, subject to Section 1.7(d) below, a
Holder selling any Shares included in such registration being effected shall
indemnify and hold harmless each other selling holder of any Shares, the
Company, its directors and officers, each underwriter and each other Person, if
any, who controls (within the meaning of the Securities Act) the Company or such
underwriter (collectively, the “Company Indemnified Persons” and together with
the “Holder Indemnified Persons,” collectively, the “Indemnified Persons”),
against any liability, joint or several, to which any such Holder Indemnified
Person may become subject under the Securities Act or any other statute or at
common law, insofar as such liability (or actions in respect thereof) arises out
of or is based upon (x) any untrue statement or alleged untrue statement of any
material fact contained, on the effective date thereof, in any registration
statement under which securities were registered under the Securities Act at the
request of such selling Holder, any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereto, any free writing
prospectus used in connection with such offering, including but not limited to,
any free writing prospectus used by the Company, the underwriters, or the
Holders, or (y) any omission or alleged omission by such selling Holder to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, or (z) any information provided at the
instruction of the Company to any Person participating in the offer at the point
of sale containing any untrue statement or alleged untrue statement of any
material fact or omitting or allegedly omitting any material fact required to be
included in such information or necessary to make the statements therein not
misleading, and in the case of (x), (y) and (z) to the extent, but only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission was made in such registration statement, preliminary or final
prospectus, amendment or supplement thereto, free writing prospectus or other
information, in reliance upon and in conformity with information furnished in
writing to the Company by such selling Holder specifically for use therein. Such
selling Holder shall reimburse any Holder Indemnified Person for any reasonable
legal expenses incurred in investigating or defending any such liability;
provided, however, that in no event shall the liability of any Holder for
indemnification under this Agreement in its capacity as a seller of Shares
exceed the lesser of (i) that proportion of the total of such losses, claims,
damages, expenses or liabilities indemnified against equal to the proportion of
the total securities sold under such registration statement which is being held
by such Holder, or (ii) the amount equal to the proceeds to such Holder of the
securities sold in any such registration; and provided further, however, that no
selling Holder shall be required to indemnify any Person against any liability
arising from any untrue or misleading statement or omission contained in any
preliminary prospectus if such deficiency is corrected in the final prospectus
or for any liability which arises out of the failure of any Person to deliver a
prospectus as required by the Securities Act.
(c) In the event the Company, any selling Holder or other Person receives a
complaint, claim or other notice of any liability or action, giving rise to a
claim for indemnification under Section 1.1 or Section 1.2 above, the Person
claiming indemnification under such paragraphs shall promptly notify the Person
against whom indemnification is sought of such complaint, notice, claim or
action, and such indemnifying Person shall have the right to investigate and
defend any such loss, claim, damage, liability or action.
 
7

 
(d) If the indemnification provided for in this Section 1 is held by a court of
competent jurisdiction to be unavailable to an Indemnified Person with respect
to any loss, claim, damage, expense or liability referred to therein, then the
indemnifying party, in lieu of indemnifying such Indemnified Person hereunder,
shall contribute to the amount paid or payable by such Indemnified Person as a
result of such any loss, claim, damage, expense or liability in such proportion
as is appropriate to reflect the relative fault of the indemnifying party, on
the one hand, and of the Indemnified Person, on the other hand, in connection
with the statements or omissions that resulted in such any loss, claim, damage,
expense or liability as well as any other relevant equitable considerations;
provided, however, that in no event shall any contribution by a Holder under
this Section 1.7 when combined with any other amounts paid by such Holder
pursuant to this Agreement exceed the lesser of that proportion of the total of
such losses, claims, damages, expenses or liabilities indemnified against equal
to the proportion of the total securities sold under such registration statement
which is being held by such Holder, or the amount equal to the proceeds to such
Holder of the securities sold in any such registration. The relative fault of
the indemnifying party and of the Indemnified Person shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the Indemnified Person and
the parties’ relative intent, knowledge, access to information, and opportunity
to correct or prevent such statement or omission.
(e) Unless otherwise superseded by an underwriting agreement entered into in
connection with the underwritten public offering, the obligations of the Company
and Holders under this Section 1 shall survive the completion of any offering of
securities in a registration statement under this Agreement or otherwise (and
shall survive the termination of this Agreement).
2. PREEMPTIVE RIGHTS.
2.1 Preemptive Right on Senior Capital. After the expiration of the Lock-Up
Period, the Holder shall have the right to purchase its pro rata share of any
issuance or sale of any Senior Capital of the Company or any of its
Subsidiaries. The Holder’s “pro rata share” for purposes of this Section 2.1
shall be equal to the Percentage Interest represented by the Shares held by such
Holder. The Company shall not grant (or permit any Subsidiary to grant) any
other Person preemptive rights inconsistent herewith.
2.2 Notice to Holder. If the Company or any of its Subsidiaries proposes to
issue or sell Senior Capital, then it will give the Holder written notice of its
intention, describing the type of Senior Capital and the price and terms upon
which the Company proposes to issue or sell the Senior Capital. The Holder will
have fifteen (15) Business Days from the date of receipt of any such notice (and
such other information as the Holder may reasonably request in order to
facilitate its investment decision) to agree to purchase up to its pro rata
share of the Senior Capital for the price and upon the terms specified in the
notice from the Company described above by giving written notice to the Company
stating the amount of Senior Capital agreed to be purchased.
3. DEFINITIONS. As used herein, unless the context otherwise requires, the
following terms have the respective meanings set forth below:
 
8

 
“Affiliate” of a Person means any other Person that directly, or indirectly
through one or more intermediaries, controls or is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlling”, “controlled by” and “under common control with”) means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract, or otherwise.
“Articles” means the Company’s Certificate of Incorporation, as the same may be
amended, restated or otherwise modified from time to time in accordance with the
terms thereof.
“Board of Directors” has the meaning given to such term in the Articles.
“Business Day” means any day other than a Saturday or a Sunday or a day on which
commercial banking institutions in New York, New York are authorized or
obligated by law or executive order to be closed. Any reference to “days”
(unless Business Days are specified) shall mean calendar days.
“Commission” means the United States Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act.
“Common Shares” means shares of the Company’s Common Stock, par value $0.025,
per share.
“Company” has the meaning given to such term in the introduction to this
Agreement and shall include any Person that shall succeed to or assume the
obligations of the Company.
“Company Group” means the Company and its Affiliates.
“Convertible Securities” means any evidences of indebtedness or other
instruments or securities (other than Options) directly or indirectly
convertible into or exchangeable for Equity Securities of the Company.
“Credit Agreement” means that certain Credit and Guaranty Agreement, dated as of
December 22, 2015, by and among the Company, certain of its Subsidiaries and
Affiliates, the Purchasers named therein, and Goldman Sachs Specialty Lending
Group, L.P., as administrative agent and lead arranger, as amended, restated or
otherwise modified from time to time.
“Equity Plan Securities” means Common Shares issued, or reserved for issuance
pursuant to an incentive equity plan (including any Common Shares issuable upon
exercise of any Convertible Security or Option pursuant to any incentive equity
plan) approved by a majority of the independent directors on the Board.
“Equity Securities” means, as to any Person, such Person’s equity securities or
other equity interests authorized from time to time, and any other securities,
options, interests, participations or other equivalents (however designated) of
or in such Person, whether voting or nonvoting, including options, warrants,
phantom equity, equity appreciation rights, convertible notes or debentures,
equity purchase rights, and all agreements, instruments, documents and
securities convertible, exercisable, or exchangeable, in whole or in part, into
any one or more of the foregoing.
“Exchange Act” means the Securities Exchange Act of 1934, or any similar federal
statute, and the rules and regulations of the Commission thereunder, all as the
same shall be in effect at the time.
 
9

 
“Fully-Diluted Basis” means at any time, without duplication, (i) as applied to
any calculation of the number of securities of the Company, after giving effect
to, without duplication, (w) all Common Shares of the Company outstanding at the
time of determination, (x) all Equity Securities convertible into or exercisable
or exchangeable (directly or indirectly) for Common Shares and all interests,
participations or other Common Shares equivalents, (y) all Common Shares
issuable upon the exercise of any Convertible Security or Option outstanding as
of the date of determination, and (z) all Equity Plan Securities not otherwise
covered by the foregoing; and (ii) as applied to any calculation of value, after
giving effect to the foregoing securities and the payment of any consideration
payable upon the exercise of any Convertible Security or Option referred to in
clause (i) above if such Convertible Security or Option were exercisable at such
time; provided, that, with respect to this clause (ii), Fully-Diluted Basis
shall in all circumstances include the Shares but shall exclude any Common
Shares that are issuable in connection with the exercise of any Option or
Convertible Security that is not “in the money,” nor shall it ascribe any value
to any such Option or Convertible Security.
“Holder” means each and every holder or beneficial owner of any portion of the
Shares, which shall initially be the Purchaser. For purposes of simplicity, this
Agreement was drafted in contemplation of one Holder. In the event that, at any
given time, there shall be more than one Holder, (i) references to “Holder” and
the “Shares” shall mean each Holder and the portion of the Shares held by each
such Holder, (ii) all notices shall be delivered to each Holder in accordance
with Section 13 and (iii) with respect to any action, approval, or consent of
the Holder required or otherwise permitted pursuant to the provisions hereof, or
any amendment, modification or waiver under or with respect to this Agreement,
such action, approval, consent, amendment, modification or waiver shall be
deemed to have been taken, received or otherwise obtained if such action,
approval or consent is taken, received or otherwise obtained by or from
Requisite Holders, regardless of whether any such party has consented thereto,
except that each Holder may, on an individual basis, exercise its rights
described in Section 2. Without in any way limiting the foregoing, the term
“Holder” shall include the Purchaser and each of its successors and/or assigns
that at any time holds or otherwise owns any portion of the Shares.
“Lock-Up Period” has the meaning set forth in that certain Lock-Up Agreement,
dated January 9, 2017, by and between the Purchaser and Joseph Gunnar & Co.,
LLC.
“Offering Shares” means the Common Shares issued to the public in the Offering.
 
“Offering Warrants” means the warrants to purchase Common Shares that are issued
to the purchasers of the Offering Shares.
“Options” means any rights, options or warrants to subscribe for, purchase or
otherwise acquire any of the Company’s Equity Securities.
“Percentage Interest” means, with respect to the Shares in question, an amount
equal to (a) the number of Shares in question divided by (b) the total number of
Common Shares on a Fully-Diluted Basis.
“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or any federal, state, county or municipal
governmental or quasi-governmental agency, department, commission, board,
bureau, instrumentality or similar entity, Person that is not a United States
Person (as such term is defined in Section 7701(a)(30) of the Internal Revenue
Code) for U.S. federal income tax purposes or domestic, having jurisdiction over
either the Company or any Holder.
“Piggyback Shares” means, collectively, the Shares of each Holder requesting
piggyback registration rights hereunder.
 
10

 
“Purchaser Group” means the Purchaser and its Affiliates.
“Qualified Offering” means the Offering so long as the Offering (i) is
consummated on or prior to February 28, 2017, (ii) results in at least
$10 million of gross proceeds, net of the underwriting discount and commissions,
to the Company, (iii) results in the Common Shares being listed on the New York
Stock Exchange or NASDAQ, (iv) whereby any Offering Warrants are issued (a) on
no greater than a 1:1 basis with the Offering Shares (i.e., the Offering
Warrants are not exercisable for a number of Common Shares greater than the
number of Offering Shares) and (b) at a per share exercise price at least equal
to the per share price of the Offering Shares and (v) pursuant to which 100% of
the outstanding shares of Series C Preferred Stock of the Company, par value
$0.001 per share, is converted to Common Shares, in each case, unless otherwise
agreed in advance by the Purchaser in its sole discretion in a written
instrument executed by a duly authorized officer of the Purchaser after the date
hereof.
“Requisite Holders” means the Holder or Holders that own or otherwise hold more
than fifty-percent (50%) of the Shares.
“Securities Act” means the Securities Act of 1933, or any similar federal
statute, and the rules and regulations of the Commission thereunder, all as the
same shall be amended and in effect at the time.
“Senior Capital” means any and all Equity Securities, indebtedness or debt
securities of the Company or any of its Subsidiaries (other than such issuances
between or among the Company and its direct or indirect wholly-owned
Subsidiaries), other than Common Shares (or Equity Securities convertible into
or exercisable or exchangeable (directly or indirectly) for Common Shares) or
first lien indebtedness for borrowed money.
“Stockholder” means each holder of the Company’s Equity Securities.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
Unless the context of this Agreement clearly requires otherwise, references to
the plural include the singular, references to the singular include the plural,
the term “including” is not limiting, and the term “or” has, except where
otherwise indicated, the inclusive meaning represented by the phrase “and/or.”
4. INFORMATION AND OBSERVATION RIGHTS.
4.1 Information Rights. For so long as the Purchaser or its Affiliates holds
Equity Securities of the Company, the Company shall provide the Holder with
(a) copies of any and all information that the Company is required to deliver
pursuant to the following subsections of Section 5.1 of the Credit Agreement:
(a) (monthly reports), (b) (quarterly financial statements), (c) (annual
financial statements), (g) (notice of litigation), (i) financial plan, (l)
(notice regarding material contracts) and (m) (environmental reports and audits)
of the Credit Agreement (as of the date hereof and regardless of any termination
thereof) and (b) such other information relating to the financial condition,
business, prospects or corporate affairs of the Company as the Purchaser or its
Affiliates may from time to time reasonably request; provided, however, that the
Company shall not be obligated under this clause (b) to provide information
(i) to the extent that the Company reasonably determines such information to be
a trade secret or similar confidential information (unless covered by an
enforceable confidentiality agreement, in form acceptable to the Company) or
(ii) to the extent that providing such information would reasonably be expected
to adversely affect the attorney-client privilege between the Company and its
counsel.
 
11

 
4.2 Right to Appoint Observer. The Holder shall be entitled to appoint one
Person (the “Holder Appointee”) to attend, as a non-voting observer, each
meeting of the Board of Directors, or any committee thereof, whether such
meeting is conducted in person or by telephone. The Holder Appointee shall be
entitled to receive, with respect to each meeting of the Board of Directors or
any committee thereof: (a)(i) written notice of each regular meeting at least
ten (10) days in advance thereof and (ii) written notice of each special meeting
at least two (2) Business Days in advance of such meeting, but, in any case
involving any such regular or special meeting, such notice shall be delivered no
later than the date on which the members of the Board of Directors or the
committee, as applicable, are notified of such meeting, and (b) any and all
information provided in connection with each such meeting to all other potential
attendees of such meeting, in each case at the time and in the same manner as
provided to such other attendees. Additionally, the Holder Appointee shall
receive copies of all other notices, minutes, consents and other material items
that the Company provides to its directors at the same time and in the same
manner as provided to such directors. The Holder Appointee shall receive
reimbursement from the Company for any and all reasonable out-of-pocket expenses
incurred in connection with attending any and all meetings of the Board of
Directors or any committee thereof. The Holder shall be entitled to fill any
vacancy caused by the resignation, death or removal of a prior Holder Appointee.
5. INDEMNIFICATION.
5.1 Generally. Without limitation of any other provision of this Agreement or
the Warrant Cancellation Agreement, the Company agrees to defend, indemnify and
hold the Holder, its respective affiliates and direct and indirect partners
(including partners of partners and stockholders and members of partners),
members, stockholders, directors, officers, employees and agents and each person
who controls any of them within the meaning of Section 15 of the Securities Act,
or Section 20 of the Exchange Act (collectively, the “Holder Indemnified
Parties” and, individually, a “Holder Indemnified Party”) harmless from and
against any and all damages, liabilities, losses, taxes, fines, penalties,
reasonable costs and expenses (including reasonable fees of a single counsel
representing the Holder Indemnified Parties), as the same are incurred, of any
kind or nature whatsoever (whether or not arising out of third-party claims and
including all amounts paid in investigation, defense or settlement of the
foregoing) which may be sustained or suffered by any such Holder Indemnified
Party (“Losses”), based upon, arising out of, or by reason of (a) any breach of
any representation or warranty made by the Company in this Agreement or the
Warrant Cancellation Agreement, (b) any breach of any covenant or agreement made
by the Company in this Agreement or the Warrant Cancellation Agreement, or (c)
any third party or governmental claims relating in any way to such Holder
Indemnified Party’s status as a security holder, creditor, director, agent,
representative or controlling person of the Company or otherwise relating to
such Holder Indemnified Party’s involvement with the Company (including any and
all Losses under the Securities Act, the Exchange Act or other federal or state
statutory law or regulation, at common law or otherwise, which relate directly
or indirectly to the registration, purchase, sale or ownership of any securities
of the Company or to any fiduciary obligation owed with respect thereto),
including in connection with any third party or governmental action or claim
relating to any action taken or omitted to be taken or alleged to have been
taken or omitted to have been taken by any Holder Indemnified Party as security
holder, director, agent, representative or controlling person of the Company or
otherwise, alleging so-called control person liability or securities law
liability; provided, however, that the Company will not be liable to the extent
(and then solely to such extent) that such Losses arise from and are based on
(i) an untrue statement or omission or alleged untrue statement or omission in a
registration statement or prospectus which is made in reliance on and in
conformity with written information furnished to the Company by or on behalf of
such Holder Indemnified Party, or (ii) conduct by a Holder Indemnified Party
which constitutes fraud or willful misconduct.
 
12

 
5.2 Other Indemnitors. The Company hereby acknowledges that certain of the
Holder Indemnified Parties have certain rights to indemnification, advancement
of expenses or insurance provided by the Purchaser Group (collectively, the
“Other Indemnitors”). The Company hereby agrees that (a) to the extent legally
permitted and as required by the terms of this Agreement (or by the terms of any
other agreement between the Company and a Holder Indemnified Party), (i) the
Company is the indemnitor of first resort (i.e., its obligations to each Holder
Indemnified Party are primary and any obligation of the Other Indemnitors to
advance expenses or to provide indemnification for the same expenses or
liabilities incurred by any Holder Indemnified Party are secondary) and (ii) the
Company shall be required to advance the full amount of expenses incurred by a
Holder Indemnified Party and shall be liable for the full amount of all
expenses, judgments, penalties, fines and amounts paid in settlement, without
regard to any rights that a Holder Indemnified Party may have against the Other
Indemnitors and (b) the Company irrevocably waives, relinquishes and releases
the Other Indemnitors from any and all claims for contribution, subrogation or
any other recovery of any kind in respect of any of the matters described in
clause (a) of this sentence for which any Holder Indemnified Party has received
indemnification or advancement from the Company. The Company further agrees that
no advancement or payment by the Other Indemnitors on behalf of any Holder
Indemnified Party with respect to any claim for which a Holder Indemnified Party
has sought indemnification from the Company shall affect the foregoing and that
the Other Indemnitors shall have a right of contribution and/or be subrogated to
the extent of such advancement or payment to all of the rights of recovery of
such Holder Indemnified Party against the Company.
5.3 Certain Limitations. If the indemnification provided for in Section 5.1
above for any reason is held by a court of competent jurisdiction to be
unavailable to a Holder Indemnified Party in respect of any Losses referred to
therein, then the Company, in lieu of indemnifying such Holder Indemnified Party
thereunder, shall contribute to the amount paid or payable by such Holder
Indemnified Party as a result of such Losses (a) in such proportion as is
appropriate to reflect the relative benefits received by the Company and the
Holder, or (b) if the allocation provided by clause (a) above is not permitted
by applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (a) above but also the relative fault of
the Company and the Holder in connection with the action or inaction which
resulted in such Losses, as well as any other relevant equitable considerations.
The relative fault of the Company and the Holder shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company and the Holder and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.
5.4 Other. Each of the Company and the Holder agrees that it would not be just
and equitable if contribution pursuant to Section 5.2 were determined by pro
rata or per capita allocation or by any other method of allocation which does
not take account of the equitable considerations referred to in the immediately
preceding paragraph. The rights to indemnification provided to the Purchaser
(and any other Person who becomes a Holder) and the other Holder Indemnified
Parties in this Section 5 shall survive the termination of this Agreement or the
exchange or transfer of Shares. The Holder Indemnified Parties and Other
Indemnitors are express third party beneficiaries of the terms of this Section
5.
6. AVAILABILITY OF INFORMATION.
 
13

 
6.1 Compliance. The Company shall comply with the reporting requirements of
Section 13 and 15(d) of the Exchange Act and shall comply with all public
information reporting requirements of the Commission (including Rule 144
promulgated by the Commission under the Securities Act (“Rule 144”)) from time
to time in effect and relating to the availability of an exemption from the
Securities Act for the sale of any Shares.
6.2 Cooperation. The Company shall also cooperate with the Holder (so long as it
holds any Restricted Securities) in supplying such information as may be
necessary for the Holder to complete and file any information reporting forms
presently or hereafter required by the Commission as a condition to the
availability of an exemption from the Securities Act for the sale of any Shares.
6.3 Assistance with Sales of Shares. If requested by the Holder, the Company
shall make a public disclosure of any material nonpublic information previously
supplied to the Holder in order to facilitate the sale of Shares by the Holder
pursuant to Rule 144; such disclosure shall be made no later than forty-five
days following the request by the Holder. Notwithstanding the foregoing, Company
may suspend the disclosure of material, non-public information, the disclosure
of which the Board of Directors has reasonably determined in good faith would
have a material adverse effect upon the Company, in which event the Company
shall immediately provide notice of the determination to the Holder. Upon such
determination, the Company shall take all commercially reasonable steps to cause
the condition that caused such suspension to cease to exist as soon as
practicable (but such efforts need not include the abandonment of any proposed
transaction). The Company hereby agrees that no such suspension shall last more
than ninety (90) days without the prior written consent of the Requisite
Holders.
7. MULTIPLE HOLDERS; NO LIABILITIES AS A STOCKHOLDER.
7.1 Multiple Holders. In the event that there shall be multiple Holders, each
Holder agrees that (i) no other Holder will by virtue of this Agreement or by
such Holder’s ownership of Shares be under any fiduciary or other duty to take
any action or omit to take any action under this Agreement and (ii) each other
Holder may act or refrain from acting under this Agreement as such other Holder
may, in its discretion, elect.
7.2 No Liabilities As a Stockholder. Nothing contained in this Agreement shall
be construed as imposing any obligation on any Holder to purchase any securities
or as imposing any liabilities on any Holder as a holder of Equity Securities of
the Company, whether such obligation or liabilities are asserted by the Company
or by creditors of the Company.
8. NO EFFECT ON LENDER RELATIONSHIP. The Company and each Holder acknowledges
and agrees that, notwithstanding anything in this Agreement or the Credit
Agreement to the contrary, nothing contained in this Agreement or the Warrant
Cancellation Agreement shall affect, limit or impair the rights and remedies of
the Purchaser Group in its or their capacity as a lender or as agent for lenders
to the Company or any of its Subsidiaries pursuant to any agreement under which
the Company or any of its Subsidiaries has borrowed money, including the Credit
Agreement, or in its or their capacity as a lender or as agent for lenders to
any other Person who has borrowed money. Without limiting the generality of the
foregoing, any such Person, in exercising its rights as a lender, including
making its decision on whether to foreclose on any collateral security, will
have no duty to consider (x) its or any of its Affiliates’ status as a Holder,
(y) the interests of the Company or its Subsidiaries or (z) any duty it may have
to any holder of the Company’s Equity Securities (including any other Holder, in
the event that there shall be multiple Holders), except as may be required under
the applicable loan documents or by commercial law applicable to creditors
generally. No consent, approval, vote or other action taken or required to be
taken by the Holder in such capacity shall in any way impact, affect or alter
the rights and remedies of the Purchaser or any of its Affiliates as a lender or
agent for lenders.
 
14

 
9. CORPORATE OPPORTUNITIES AND CONFLICTS OF INTEREST.
9.1 General. In recognition and anticipation (a) that the Purchaser is a
significant equityholder of the Company, (b) that directors, officers and/or
employees of the Purchaser Group may serve as the Holder Appointee (or in other
capacities of the Company Group), (c) that the Company Group may, directly or
indirectly, through ownership interests in a variety of enterprises, engage in
activities that overlap with or compete with those in which the Company Group,
directly or indirectly, may engage, (d) that the Purchaser Group may have an
interest in the same areas of corporate opportunity as the Company Group and (e)
that, as a consequence of the foregoing, it is in the best interests of the
Company Group that the respective rights and duties of the Company Group and of
the Purchaser Group, and the duties of any Holder Appointee (or any other Person
in service to the Company Group) who are also directors, officers or employees
of the Purchaser Group, be determined and delineated in respect of any
transactions between, or opportunities that may be suitable for both, the
Company Group, on the one hand, and the Purchaser Group, on the other hand, the
provisions of this Section 9 shall to the fullest extent permitted by law
regulate and define the conduct of certain of the business and affairs of the
Company Group in relation to the Purchaser Group and the conduct of certain
affairs of the Company Group as they may involve the Purchaser Group, their
respective officers, directors and employees, and the power, rights, duties and
liabilities of the Company Group and its officers, directors and equityholders
in connection therewith. The Stockholders and any Person purchasing or otherwise
acquiring any Shares, or any interest therein, shall be deemed to have notice of
and to have consented to the provisions of this Section 9.
9.2 Duties of the Purchasers. The Company and each Holder hereto acknowledges
and agrees that nothing in this Agreement, the Warrant Cancellation Agreement or
otherwise shall create a fiduciary duty of the Purchaser Group, or any officer,
director or employee of the Purchaser Group, to the Company Group or any of its
equityholders. Notwithstanding anything to the contrary in this Agreement or the
Warrant Cancellation Agreement or any actions or omissions by representatives of
the Purchaser Group in whatever capacity, including as a Holder Appointee, it is
understood that the Purchaser Group is not acting as a financial advisor, agent
or underwriter to the Company Group or otherwise on behalf of the Company Group
unless retained to provide such services pursuant to a separate written
agreement. Except as otherwise agreed in writing between the Company and the
Purchaser, the Purchaser Group shall to the fullest extent permitted by law have
no duty to refrain from (a) engaging in the same or similar activities or lines
of business as the Company Group or (b) doing business with any client, customer
or vendor of the Company Group. If the Purchaser Group acquires knowledge of a
potential transaction or matter that may be a corporate opportunity for both the
Company Group and the Purchaser Group, then the Company and each Holder (that is
not a member of the Purchaser Group) to the fullest extent permitted by law
renounces any interest or expectancy in such business opportunity and waives any
claim that such business opportunity constituted a corporate opportunity that
should have been presented to the Company Group. In the case of any such
corporate opportunity, the Purchaser Group shall to the fullest extent permitted
by law not be liable to the Company Group or their equityholders or to any other
Holder, as an equity holder of the Company by reason of the fact that the
Purchaser Group acquires or seeks such corporate opportunity for themselves,
direct such corporate opportunity to another Person or otherwise does not
communicate information regarding such corporate opportunity to the Company
Group.
9.3 Duties of Certain of the Purchaser’s Affiliates. If a Holder Appointee
acquires knowledge of a potential transaction or matter that may be a corporate
opportunity for both the Company Group and the Purchaser Group, then such Holder
Appointee shall have no duty to communicate or present such corporate
opportunity to the Company Group and shall, to the fullest extent permitted by
law, not be liable to the Company Group or their equityholders, or to any other
Holder, for breach of any fiduciary or other duty as an observer to the Board of
Directors or committee thereof or in any other capacity by reason of the fact
that the Purchaser Group pursues or acquires such corporate opportunity for
themselves, direct such corporate opportunity to another Person or do not
present such corporate opportunity to the Company Group, and the Company and
each Holder (that is not a member of the Purchaser Group) to the fullest extent
permitted by law renounces any interest or expectancy in such business
opportunity and waives any claim that such business opportunity constituted a
corporate opportunity that should be presented to the Company Group.
 
15

 
9.4 Corporate Opportunities Defined. For purposes of this Section 9, “corporate
opportunities” shall include, but not be limited to, business opportunities that
the Company Group is financially able to undertake, that are, from their nature,
in the line of the Company Group’s business, that are of practical advantage to
it and that are ones in which the Company Group, but for the provisions of
Sections 9.2 and 9.3, would have an interest or a reasonable expectancy, and in
which, by embracing the opportunities, the self-interest of the Purchaser Group
or their officers or directors will be brought into conflict with that of the
Company Group.
10. NON PROMOTION. The Company agrees that it will not, without the prior
written consent of the Purchaser, in each instance, use in advertising,
publicity or otherwise any name of the Purchaser Group, or any partner or
employee of the Purchaser Group, nor any trade name, trademark, trade device,
service mark, symbol or any abbreviation, contraction or simulation thereof
owned by the Purchaser Group, or represent, directly or indirectly, that any
product or any service provided by the Company Group has been approved or
endorsed by such Purchaser Group.
11. USE OF LOGO. The Company grants the Purchasers permission to use any name or
logo of the Company Group in any marketing materials of the Purchaser Group. The
Purchaser Group shall include a trademark attribution notice giving notice of
the Company Group’s ownership of its trademarks in the marketing materials in
which the Company Group’s name and logo appear.
12. LOCK-UP LIMITATIONS. Notwithstanding anything in this Agreement, none of the
provisions of this Agreement shall in any way limit the Purchaser Group from
engaging in any brokerage, investment advisory, financial advisory, anti-raid
advisory, principaling, merger advisory, financing, asset management, trading,
market making, arbitrage, investment activity and other similar activities
conducted in the ordinary course of their business. Notwithstanding anything to
the contrary set forth in this Agreement, no restrictions set forth in this
Agreement shall apply to Equity Securities acquired by the Purchaser Group
following the effective date of the first registration statement of the Company
covering Equity Securities to be sold on behalf of the Company in an
underwritten public offering.
13. NOTICES.
13.1 Manner of Delivery. Any notice or other communication in connection with
this Agreement shall (a) if delivered personally, be deemed received upon
delivery; (b) if delivered by telecopy or electronic mail, be deemed received on
the Business Day of confirmation; (c) if delivered by certified mail, be deemed
received upon actual receipt thereof or three Business Days after the date of
deposit in the United States mail, as the case may be; and (d) if delivered by
nationally recognized overnight delivery service, be deemed received the
Business Day after the date of deposit with the delivery service.
13.2 Place of Delivery. Any notice or other communication in connection with
this Agreement shall be delivered to the following address (a) if to the Holder,
to the address set forth on the signature page hereto (or any other address that
the Holder may designate by written notice to the Company in accordance with
this Section 13) with a copy of such notice delivered by electronic mail, (b) if
to the Company, to the attention of its Chief Executive Officer or President at
its Chief Executive Office.
 
16

 
14. WAIVERS; AMENDMENTS.
Any provision of this Agreement may be amended or waived with the written
consent of the Company and the Holder (or, for the avoidance of doubt, if there
are multiple Holders, then the Holder or Holders constituting the Requisite
Holders), and no amendment or waiver of this Agreement shall require the consent
of any Stockholder. Any amendment or waiver effected in compliance with this
Section 14 shall be binding upon the Company and the Holder. In the event that
there shall be multiple Holders, the Company shall give prompt notice to each
Holder of any amendment or waiver effected in compliance with this Section 14.
No failure or delay of the Company or the Holder in exercising any power or
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereon or the exercise of any other right or power. No notice
or demand on the Company in any case shall entitle the Company to any other or
future notice or demand in similar or other circumstances. The rights and
remedies of the Company and the Holder hereunder are cumulative and not
exclusive of any rights or remedies which it would otherwise have.
15. MISCELLANEOUS.
15.1 Expenses. The Company shall pay all reasonable expenses of the Holder,
including reasonable legal expenses, in connection with the preparation of this
Agreement, any waiver or consent hereunder or any amendment or modification
hereof (regardless of whether the same becomes effective), or the enforcement of
the provisions hereof.
15.2 Successors and Assigns. All the provisions of this Agreement by or for the
benefit of the Company or the Holder shall bind and inure to the benefit of
their respective successors and permitted assigns.
15.3 Severability. In case any one or more of the provisions contained in this
Agreement shall be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby. Furthermore, in
lieu of any such invalid, illegal or unenforceable provision, there shall be
added automatically as a part of this Agreement a provision as similar in terms
to such invalid, illegal or unenforceable provision as may be possible and be
legal, valid and enforceable, unless the requisite parties separately agree to a
replacement provision that is valid, legal and enforceable.
15.4 Equitable Remedies. Without limiting the rights of the Company and the
Holder to pursue all other legal rights available to such party (including
equitable remedies) for the other parties’ failure to perform its obligations
hereunder, the Company and the Holders each hereto acknowledge and agree that
the remedy at law for any failure to perform any obligations hereunder (or any
failure to observe the terms of this Agreement by any Stockholder) may be
inadequate and that may shall be entitled to specific performance, injunctive
relief or other equitable remedies in the event of any such failure.
15.5 GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, EXCEPT AS OTHERWISE REQUIRED BY
MANDATORY PROVISIONS OF LAW.
15.6 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
17

 
15.7 Section Headings; Construction. The section headings used herein are for
convenience of reference only and shall not be construed in any way to affect
the interpretation of any provisions of this Agreement. The titles and subtitles
used in this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement. Terms defined in the
singular have the corresponding meanings in the plural, and vice versa. Unless
the context of this Agreement clearly requires otherwise, words importing the
masculine gender include the feminine and neutral genders and vice versa. The
terms “include,” “includes” or “including” mean “including without limitation.”
The words “hereof,” “hereto,” “hereby,” “herein,” “hereunder” and words of
similar import, when used in this Agreement, refer to this Agreement as a whole
and not to any particular section or article in which such words appear.
15.8 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which taken together,
shall be deemed to be one and the same instrument.
[Signature Page Follows]
 
 
 
 
18

 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed as
of the date hereof.
 
COMPANY:
 
MERIDIAN WASTE SOLUTIONS, INC.
 
 
 
By: /s/ Jeffrey Cosman                      
Name: Jeffrey Cosman
Title: Chief Executive Officer
 
 
HOLDER:
 
GOLDMAN, SACHS & CO.
 
 
 
By:  /s/ Stephen Hipp                         
Name: Stephen Hipp
Title: Authorized Signatory

 
Address for Notices:
 
Goldman, Sachs & Co.
200 West Street
New York, New York 10272
Attn: AmSSG Legal Department
 
with copies to (which shall not constitute notice):
 
Vinson & Elkins L.L.P.
2001 Ross Avenue, Suite 3700
Dallas, Texas 75201
Attn: Peter Marshall
 
 


Signature Page Registration Rights Agreement
